Title: To James Madison from Joseph Story, 21 December 1808
From: Story, Joseph
To: Madison, James



Sir
Washington Decr. 21. 1808.

I have the honor to transmit you at the request of the Complainant certain documents relative to the capture & condemnation of an American Vessel by a Russian Admiral.  The object of the Complainant seems to be to present to the Department of State facts, which in his view, affect our relations with Russia.  I have no personal knowlege either of the parties or facts, & offer them therefore as the request of one of my Constituents.  I have the honor to be With the highest respect Your very obedt. humble Servt.

Joseph Story

